Citation Nr: 0001598	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-01 492 	)	DATE
	)
                      

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the lungs, claimed as secondary to service-connected 
thrombophlebitis of the right leg.  

2.  Entitlement to a compensable rating for service-connected 
thrombophlebitis of the right leg. 

3.  Entitlement to an increased rating for residuals of total 
right knee replacement, currently evaluated as 60 percent 
disabling.

4.  Entitlement to a compensable rating for right inguinal 
hernia repair.

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

6.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
respiratory disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1940 to September 1945.

2.	On December 20, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Albuquerque, New Mexico, that the veteran died on 
August [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 



